Citation Nr: 0939248	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to June 1969.                  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.     


FINDING OF FACT

The Veteran's hearing loss is not related to service.  


CONCLUSION OF LAW

The Veteran's hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
to the Veteran dated in April 2006.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, VA informed the Veteran 
of the elements of his claim, and of the evidence necessary 
to substantiate his claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2007).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  VA requested from 
the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA notified the Veteran prior to the June 2006 decision that 
denied his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2007) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the Veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  VA obtained medical records relevant to 
this appeal.  And VA provided the Veteran with VA 
compensation examination for his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for Service Connection

The Veteran claims that acoustic trauma he experienced during 
combat service in Vietnam caused a current hearing loss 
disorder.  In the June 2006 rating decision on appeal, the RO 
denied his claim.  For the reasons set forth below, the Board 
agrees with that decision.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  

In general, direct service connection will be granted where 
the record demonstrates (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).    

In assessing VA service connection claims for hearing loss, 
the Board must first determine whether the Veteran has a 
hearing disability under VA regulations.  Hearing 
disabilities are determined for VA purposes using criteria 
provided under 38 C.F.R. § 3.385 (2009).  Thereunder, a 
hearing disability will be determined where any of the 
following threshold measures has been found:  where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; where the 
auditory threshold for at least three of the frequencies is 
26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

The record in this matter shows that the Veteran has a 
hearing disability under VA guidelines.  A June 2006 VA 
audiology examination report indicates for each ear auditory 
thresholds higher than 40 at 3000 and 4000 Hertz.  38 C.F.R. 
§ 3.385.  

Moreover, the Board will presume that the Veteran experienced 
acoustic trauma as a result of his documented combat service, 
as he has indicated in the record.  See 38 U.S.C.A. § 
1154(b).  38 U.S.C.A. § 1154(b) specifically provides that in 
the case of Veterans of combat, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
Veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  

In this matter, service treatment records - to include the 
medical board examination report issued just prior to the 
Veteran's June 1969 discharge from service for a psychiatric 
disorder - indicate that the Veteran did not engage in combat 
with the enemy.  However, the Veteran's DD Form 214 notes the 
Veteran's service in Vietnam, and notes that he was awarded 
the Combat Infantryman Medal and the Purple Heart Medal.  
Based on this document, the Board finds that the evidence of 
record does not preponderate against the Veteran's claim that 
he served in combat, or that he incurred acoustic trauma 
during his combat service.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.   

Nevertheless, the Board finds service connection unwarranted 
for hearing loss.  The only medical evidence of record to 
comment on the issue of nexus found service and the current 
disorder unrelated.  See Dalton v. Nicholson, 21 Vet. App. 
23, 31 (2007) (38 U.S.C.A. § 1154, which reduces evidentiary 
burden for combat Veterans with respect to evidence of in-
service incurrence of an injury, is not equivalent to a 
statutory presumption that the claimed disorder is service 
connected).  In an opinion accompanying the June 2006 VA 
report, the VA examiner stated that it was not as likely as 
not that the Veteran's service related to his current hearing 
loss.  The examiner instead noted the Veteran's post-service 
noise exposure from truck driving and hunting.  See Pond, 
supra.     

The Board finds this opinion persuasive because it is the 
only medical opinion of record addressing the Veteran's claim 
to nexus, and because it is supported by the objective 
evidence of record.  Though the Veteran was exposed to 
acoustic trauma in service, the Veteran's service treatment 
records do not refer to any treatment for a chronic hearing 
loss disorder.  A March 1968 service treatment record notes 
"possible perforation eardrum."  But subsequent notes state 
"no perforation" and "audio within norm limits."  The 
March 1969 separation reports of medical examination and 
history are negative for any disorders related to the 
Veteran's hearing.  Although a May 1974 VA treatment record 
indicates that the Veteran complained of decreased hearing in 
his left ear, the earliest medical evidence of record of a 
hearing loss disorder is found in the June 2006 VA audiology 
report, dated approximately 37 years after service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of years between discharge from active service and 
the medical documentation of a claimed disability is evidence 
against a claim of service connection).  And the Veteran did 
not claim service connection for hearing loss until January 
2006, which is approximately 37 years after service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).  Based on the record in this 
matter, the evidence clearly and convincingly lacks a nexus 
to service.  

The Board has closely reviewed and considered the Veteran's 
statements.  While his statements may be viewed as evidence, 
the Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
Veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hearing loss is denied.  



___________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


